Citation Nr: 0824161	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for the cause of the veteran's death based 
on clear and unmistakable error (CUE) in the Board of 
Veterans' Appeals' October 1984 decision.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from August 1935 to August 
1938, from September 1938 to July 1941, and from September 
1943 to October 1945.  He was a prisoner of war of the German 
government for approximately 13 months.  He died in December 
1982.  The appellant is his widow.

Historically, the appellant filed a claim for dependency and 
indemnity compensation (DIC) in January 1983.  A February 
1983 rating decision denied service connection for the cause 
of death.  She appealed this denial, and, in October 1984, 
the Board also denied service connection for the cause of the 
veteran's death.  In a November 1999 decision, the Board 
reopened the previously denied claim and granted service 
connection for the cause of the veteran's death.

In July 2003, the appellant filed a motion for revision of 
the October 1984 Board decision on the grounds of CUE.  A 
June 2004 Board decision found that the October 1984 decision 
did not contain CUE, and she appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2007, the Court vacated the June 2004 decision and remanded 
the claim with instructions to the Board to provide an 
adequate statement of the reasons or bases for its decision.  
In August 2007, the Board once again found that the October 
1984 decision did not contain CUE.  In a May 2008 memorandum 
decision, the Court reversed the Board's August 2007 
decision, found CUE in the Board's October 1984 decision, and 
remanded the issue to the Board for assignment of an 
appropriate effective date.  

In a July 2008 letter, the appellant was notified that the 
case had been remanded to the Board and that she had 90 days 
to submit any additional argument or evidence.  Her 
representative responded stating that she waived any 
additional waiting period for submission of additional 
evidence and/or argument and requested that her case be 
decided without further relay.  She also filed a motion to 
advance her case on the Board's docket, which has been 
granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1982; service-connection 
has been granted for the cause of his death.

2.  The appellant filed a claim for DIC benefits on January 
24, 1983.


CONCLUSION OF LAW

The criteria are met for an effective date of December 1, 
1982, for the grant of service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In the event of a service-connected death after separation 
from service, the effective date of an award of DIC benefits 
will be the first day of the month in which the veteran's 
death occurred if the claim is received within 1 year after 
the date of death.  Otherwise, the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 
3.400(c)(2).  

In this case, the death certificate indicates the veteran 
died on December [redacted], 1982.  The appellant's claim for DIC 
benefits was received on January 24, 1983, within one year of 
the veteran's death.  Therefore, as a matter of law, the 
earliest possible effective date is the first day of the 
month in which the veteran's death occurred, December 1, 
1982.

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this 
case, the VCAA does not apply because the assignment of an 
earlier effective date is based on finding CUE in the Board's 
October 1984 decision.  The VCAA does not apply to CUE 
claims.  38 U.S.C.A. §§ 5109A, 7111(a) (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1400-20.1411 (2007).  See also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc).  


ORDER

An effective date of December 1, 1982 for the grant of 
service connection for the cause of the veteran's death is 
granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


